Motion to amend decision of May 19, 1956 denied. In reversing the order on the facts as well as the law and directing a new trial, the court evaluated the record then before it on the weight of evidence and the decision does not require the Children’s Court Judge on a new record to decide the case one way or the other. He is free to reach that conclusion based on his own judgment of what the new record may disclose. Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ., concur. [See ante, p. 633.]